EXAMINER'S COMMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 are allowed.
The closest prior art to claim 1 is Mann (U.S. Patent No. 3129776).
In regards to claim 1, Mann teaches a drilling system (Fig. 1,2), comprising: 
a rotatable drill string (Fig. 1,2, 11 – rotatable drill pipe string) for connecting with a drill bit (58; Fig. 9-11) for drilling a borehole (52); 
at least one fixed stabilizer (62) fixed on the drill string (Fig. 10) and having an outer surface for contacting a wall of the borehole (52); and
 an active stabilizer (21; Fig. 1,2) comprising:
 a body having an outer surface (21 has a body with an outer surface) for contacting a wall of the borehole (52; Fig. 9-11), an inner surface facing the drill string (21 has an inner surface facing drill string; Fig. 1, 2), and at least one guiding portion (39, 40 42) projecting from the inner surface towards the drill string (Fig. 1,2), each guiding portion defining, in part, a groove (groove between 39 and 42,  groove at 40; Fig. 1,2); and
wherein the drill string comprises at least one sliding portion (41; Fig. 1,2), capable of sliding within one of the groove defined in the body of the active stabilizer (Fig. 1,2), to constrain relative movement between the drill string and the active stabilizer along an axial direction of the drill string (Fig. 1- when drill string and 21 are connected via the grooves and sliding portions, the drill string will be prevented from moving axially relative to 21.) and guide relative movement between the drill string and the active stabilizer along a radial direction substantially perpendicular to the axial direction of the drill string (Fig. 9-11).
However, Mann is silent regarding a plurality of actuators connecting the body and the drill string, the plurality of actuators capable of driving the drill string to deviate away from a center of the borehole with a displacement.
Conclusion
	References not relied upon but pertinent to the instant case:
	Shirley (U.S. Patent No. 4394881) drawn to a steering tool operable to stabilize the drill string above the drill bit and to selectively cause a lateral force to be applied to the bit to deflect the drill in a selected direction.

Schoeffler (U.S. Patent No. 6318481) drawn to a stabilizer for use on a drillstring which reacts to commands from the surface to extend and retract the stabilizer from the drillstring to produce a side load on a drill head to deflect the well bore.
	
	
	Nixon (U.S. Patent  No. 4185704) drawn to a downhole steering system along drillstring. The steering system comprises a thrust pad which is extended and retracted via a plurality of pivot or lever members that are pivotally supported on an actuating piston.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lamia Quaim whose telephone number is (469)295-9199. The examiner can normally be reached Monday-Friday 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAMIA QUAIM/Examiner, Art Unit 3676                                                                                                                                                                                                        
/ROBERT E FULLER/Primary Examiner, Art Unit 3676